DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Patent Application No. 16/832,001, filed on 03/27/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	Claims 1-14 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 14, the prior art of record, specifically OH et al. (US 2015/0242381) teaches an image processing system (A data conversion processing system, Figure 1) comprising: an image processing apparatus (e.g., 
	Nakamura (US 2006/0020601) discloses the information processing apparatus being configured to perform, in response to the operating system receiving a specific user's operation concerning the image processing apparatus via the user interface (e.g., host computer transmits the Web service search requests to all the image processing devices existing in the created list, and results of the searches of the desired services by the host computer, showing URLs for accessing the services concerned; paragraphs 74-75, Figures 6, 14-16), (a1) transmitting an execution request to the image processing apparatus using a specific protocol, the execution request requesting the image processing apparatus to execute a prescribed process, the specific protocol being a protocol used when communicating with the image processing apparatus in accordance with the universal image processing program (e.g., host computer to transmit the service search request based on the predetermined protocol; paragraph 77).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, the image processing apparatus being configured to perform, in response to the execution request received from the information processing 

Regarding claims 2-12, the instant claims are dependent on allowable claim and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cocotis et al. (US 8,065,357) discloses in response to an internal application or browser print request, various printing and document information is passed internally to operating system components that handle printer operations.

Yamamoto (US 2009/0237728) discloses the user can explicitly select the printer upon execution of print processing. When the user does not explicitly select any printer, a printer set as a default printer is selected.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675